                                                             CLERK'S OFFICE U.S'DISTRICT COURT
                                                                      ATABINGDON,VA
                                                                           FILED

                      UNITED STATESDISTRICT COURT                      22T -8 2219
                      W E STERN D IST RICT O F W RGIN IA             JULI .DUDLEY,CLERK
                                A BIN GD O N
                                                                     BYl
U N ITE D STATES O F AM ERICA                                              DEPUTY CLERK


               V.                                  caseNo. /.'/qe<
N AN CY DE G OLT.AD O
   (alsolm own asNAN CY
   DEGOLT.ADO GARCIA)
M ICH AEL SCO TT D EA R                            Violations: ZIU.S.C.j841
  (alsolmown asRDEAR M EATM)                                   ZIU.S.C.j846
JOSHUA ALLEN SABIN S                                           18U.S.C.j2
  (also lctxown asN-M ON EYD                                   18U.S.C.j111
D O N ALD CH ART,
                E S T H M FT                                   18U.S.C.j922
  (also lm own asCHUCKY TH RIFTI
SHAN N ON N ICOLE CH APM AN
BRAN D ON LEE CO O K
SHA N N ON M ARIE W ILM O U TH
ROBERT LOUIS GM Y O SMORN E
  (alsolmown asRUN CLE BOBBYD
ASHLEY NICHULE FIM STONE
DAW D W AYN E SEXT O N
N AN CY APRIL ELIZABETH U STN E R
  (also lmown asNAN CY APRIL
  ELIZABETH CROW GEN
                                  IN D ICTM EN T

                                  CO UN T O N E

       TheGrandJN chargesthat:
       1. On oraboutand between O ctober 15,2018,and A ugust16,20193in the W estern

D istriètofVirginia and elsewhere,N AN CY D EG OLLAD O ,M ICFIAEL SCOTT D EAR,

JOSHUA M LEN SABIN S,DONM D CHAILLESTHRIFT,SM NNON N ICOLE
CHA PM AN ,BM N D ON LEE CO O K ,SHA N N ON M ARIE W ILM O UTH ,ROBERT

LO U IS GRAY O SBORN E,ASHLEY FIRESTON E,D AVID SEXTO N ,and N AN CY

                                         1
U SAO # 2019R00203

Case 1:19-cr-00047-JPJ-PMS Document 12 Filed 10/08/19 Page 1 of 7 Pageid#: 22
APRIL ELIZABETH IG STN ER knowingly conspired with each otherand othersto

knowingly and intenéonally distribute and possesswith intentto distribute 500 gtam sor

m oreofam ixture and substance containing a detectable am ountofm etham phetanaine,its

salts,isom ers,and saltsofitsiso
                               'm ets,a Schedule11controlled substance,allin violaéon of

Title21,Utlited StatesCode,Section 841(a)(1).
       2. Al1in violation ofTitle21,Uni
                                   .  ted StatesCode,Secdons846and 841(b)(1)(A)(viii).
                                       CO U N T TW O

      TheGtandlurychargesthat:
       1. On oraboutN ovem ber14,2018,ASHLEY FIRESTON E and DAV ID

SEXTON ,in tlaeW estern D istdctofVirginia and elsewhere,asprincipalsand aidersand

abettors,distributed and possessed with the intentto clistribute 50gram sorm oreofa

m ivture and substance containing a detectable am ountofm etham phetam ine,itssalts,

isom ers,and saltsofitsisom ers,a Schedule11controlled substance.

       2. A11in violation ofTitle 18,United StatesCode,Section 2,and Title 21,United

StatesCode,Secdons841(a)(1)and(b)(1)(B)(viii).
                                   CO U N T TH RE E

      TheGrandlutychargesthat:
       1. On oraboutD ecem ber3,2018,BRAN D O N LEE CO OK ,in theW estern

DistdctofVitg'
             ml'a and .elsewheze,disttibuted and possessed with theintentto distdbute50

gram sorm ore ofam ixtuze and substance contzning a detectable am ountof

m ethlmphetam ine,itssalts,isom ets,and saltsofitsisom ers,aSchedule 11controlled

substance.

                                             2
USA O# 2019R00203

Case 1:19-cr-00047-JPJ-PMS Document 12 Filed 10/08/19 Page 2 of 7 Pageid#: 23
           2.A1lin violadon ofTitle 18,U nited StatesCode,Section 2,and Title 21,U nited

    States'Code, Secdons841(
                           a)(1)and$)(1)(B)(viii).
                                         CO U N T FOU R

           TheGrandJurychatgesthat:.
           1. O n oraboutFebruary 5,2019,M ICHA EL SCO W D EAR,SFIAN N O N
'

    N ICO LE CIIAPM AN ,and D O N AT.D CH ART,ES TH RIFT,in theW estern Districtof
                '
                                   j
    Virginiaand elsewhere,aspdnclpalsand aidersand abettors,distdbuted and possessed with

    theintentto distdbute 50 gram sorm oreofanaixture and substance containing adetectable

    am ountofm etham phetam ine,itssalts,isom ers,and saltsofitsisom ers,a Schedtzle 11

    conttolled substance.

           2.A1lin violaéon ofTitle 18,United StatesCode,Section 2,and Title 21,U nited

    StatesCode,Sections841(a)(1)and (1
                                     $(1)(.8)(v.1
                                                .
                                                $.
                                         CO UN T FIVE

           TheGrandluty chargesthat:
           1.       O n oraboutand between N ovem ber 14,2018,and D ecem ber 15,2018,in the

    W estern DistrictofVirginia and elsewhere,JOSHUA AI,LEN SABINS,knowing he had
    previously been convicted in a couzt of a crim e punishable by im prisonm ent for a tetm

    exceeding one yeaz,knowinglypossessed the following fuearm and am m uniéon:

                    a)    GlockM odel27,.40caliberpistol,SerialNllmberNKM281;
                    b)    11roundsof.40 caliberammunidon;
                    c)    25roundsof.380 calibetnmmuniéon;
                    d)    18 roundsof.40 caliberammutliéon;
    and thefireat'm and am m unition werein and affecéng com m etce.

                    A11in dolation ofTitle 18,UtzitedStatesCode,Secdons 922(g)(1)and 924(e).

    U SAO # 2019R00203

    Case 1:19-cr-00047-JPJ-PMS Document 12 Filed 10/08/19 Page 3 of 7 Pageid#: 24
                                      CO U N T SIX

       TheGrandJI.
                 N chargesthat:
               O n or about D ecem ber 13,2018,in the W estern D isttict of Virginia and

elsewhereylosl-luA AI,LEN SABINSdidattemptto fotciblyassault,resist,oppose,impede,
intim idate,and interferewith C.M .,while C.M .wasengaged in thepetform ance ofhisofficial

duées,and in doing so attem pted to use a deadly and dangerousw eapon and inflictbodily

injulyuponC.M .
       2.     Al1inviolationofTitle18,UnitedStatesCode,Sections2,111(a)(1),and1119$.
                                    COU N T SEVEN

       TheGrandlurychatgesthat:
               O n oraboutFebruary 5,2019,in theW estern D istrictofVirginiaand elsewhere,

M ICH-AEL SCOW D EAR,knowing hehad previously been convicted in a courtofa crim e
                                            '
punishablebyimprisonmentforaterm exceedlngoneyear,inowinglypossessedthefollowing
ftrest'm and am m unition:


              j) R
                 6u
                  to
                   gu
                    er
                     nd
                      Ls
                       Co
                        Pf
                         ,.380calibera
                                     pm
                                      ist
                                        mou
                                          l,nSit
                                               ei
                                                ro
                                                 ia
                                                  nl;Number3721032149
and theflrearm and am m unidon werein and affecdng com m etce.

       2.     Al1invioladon ofTitle18,United StatesCode,Secéons922(g)(1)and 924(e).
                                    COU N T EIG H T

       TheGrandltzrychazgesthat:
       1.      On otaboutFebrtzary5,2019,in theW estern D istdctofVitginiaand elsewhere,

SHA N N ON N ICO LE CHA PSIAN ,knowing she had previously been convicted in a couzt




U SAO # 2019R00203

Case 1:19-cr-00047-JPJ-PMS Document 12 Filed 10/08/19 Page 4 of 7 Pageid#: 25
ofa crim e punishableby im prisonm entfor a term exceeding oneyear,knowingly possessed,

the following fuearm and am m unition:

               a)      Snnith and W esson,M odel 1000, 12 gauge shotgun,SerialNllmbet
                      175168779
                      1 round of12 gaugeam m unidon;
and theftrearm and am m urlition werein and affecdng com m erce.

               A1linviolaéon ofTitlel8,United StatesCode,Secéons922(g)(1)and924(e).
                                       CO U N T N IN E

       TheGrandJN chargesthat:
       1.      O n oraboutFebruary5,2019,in theW estern D isttictofVirginiaand elsewhere,

D O N M D CI'IAILLES TH RIFT,knowing he had previously been convicted in a colzrtofa

crim e punishable by im prisonm entfot a term exceeding one year,ktzowingly possessed the

following flrearm and am m urliéon:

               a)     Slnith and W esson, M odel 1000, 12 gauge shotpm , Serial N lam ber
                      F5168779
               b)     1roundsof12 gauge am m utlidon;
and the ftrearm and am m ulaiéon w ete in and affecéng com m erce.

               AIJinvioladon ofTitle18,United StatesCode,Sections922(g)(1)and 924(e).
                               N O TICE O F FO RFEITU RE

            Upon conviction ofone ormore ofthe felony offensesalleged in thisIndictment,the

defendantsshallforfeittotheUnitçd States:

            a. any property constituting,orderived from ,any proceeds obtained,directly
               orindirectly,as a resultofsaid offenses,pursuantto 21 U .S.C.
               j853(a)(1).
            b. any property used,orintended to be used,in any m annerorpart,to
               com mit,orto facilitatethecom mission ofsaid offenses,pursuantto 21
               U.S.C.j853(a)(2).

                                               5
U SAO # 2019R00203

Case 1:19-cr-00047-JPJ-PMS Document 12 Filed 10/08/19 Page 5 of 7 Pageid#: 26
          c. any firearm used orintended to beused to facilitatethetransportation,
             sale,receipt,possession,orconcealmentofcontrolled substancesand/or
               raw materials,asdescribedin21U.S.C.j881(a)(1)and(2),andany
               proceedstraceabletosuchproperty,pttrsuantto21U.S.C.j881(a)(11)
               and28U.S.C.j2461(c).
          d. any firearmsand am munition involved orused in the comm ission ofsaid
               offenses,orpossessed inviolationthereofpursuantto 18U.S.C.j924(d)
               and28U.S.C.j2461(c).
          The property to be forfeited to the United States includes butisnot limited to the

following property:

          a.       M onev Judem ent

                   An tmdeterm ined stlm ofU.S.Currency and allinterestand proceeds
                   traceablethereto,in thatsuch stlm in aggregatewasobtained directly or
                   indirectly asaresultofsaid offensesoristraceableto such property.

          b.       Firearm s and A m m unition

                      1.     Glock M odel27,.40 caliberpistol,SerialN llm berN I<M 281;
                      2.     RugerLCP,.380 caliberpistol,SerialN um ber3721032149
                      3.     Snlith and W esson, M odel 1000, 12 gauge shotgun, Sedal
                             N um ber125168779
                      4.     11 toundsof.40 caliberam m unidon;
                      5.     25 toundsof.380 caliberam m unidon;
                      6.     18 roundsof.40 caliberam m unidon;
                      7.     6 roundsof.380 calibezam m unition;
                      8.     1 round of12 gauge am m unition.

      3. lfany ofthe above-described forfeitable property,asa resultofany actorom ission of

thedefendant:

          a. cnnnotbe located upon theexercise ofduediligence;
          b. hasbeen transferred orsold to,ordeposited with athird person;
          c. hasbeenplacedbeyondthejtlrisdictionoftheCourt;
          d! hasbeen substantially dim irlished in value;or
          e. hasbeen comm ingled with otherproperty which cnnnotbesubdivided
             w ithoutdifficulty;

itisthe intentoftheUnited Statesto seek forfeitureofany otherproperty ofthedefendantup to

thevalueoftheabove-describedforfeitableproperty,pursuantto21U.S.C.j853418.

                                                 6
USAO# 2019R00203

Case 1:19-cr-00047-JPJ-PMS Document 12 Filed 10/08/19 Page 6 of 7 Pageid#: 27
      ATRUEslt-
              I-,this F          dayof /0 ,2019.


                                                    /s/ GzandluryForeperson


                     %.
(Y THOMA    ST.CULLEN
   united statesAuozney
9*
 'I




      USAO # 2019R00203
      Case 1:19-cr-00047-JPJ-PMS Document 12 Filed 10/08/19 Page 7 of 7 Pageid#: 28
